Exhibit 10.3

 

Assignment and First Amendment of Employment Agreement

 

This Assignment and First Amendment of Employment Agreement dated June 3, 2010
(“Assignment and Amendment”) is by and among John O’Rourke (the “Executive”),
Applied Energy Management, Inc., a Massachusetts corporation (“AEM”) and Lime
Energy Co. (formerly known as Electric City Corp.), a Delaware corporation (the
“Company”).

 

W I T N E S S E T H:

 

WHEREAS, AEM and Executive are parties to that certain Employment Agreement
dated June 10, 2008 (the “Employment Agreement”).  All capitalized terms used
but not defined herein shall have the meanings ascribed to such terms in the
Employment Agreement; and

 

WHEREAS, AEM and Executive both desire that the Employment Agreement be assigned
to the Company, thereby making Executive a direct employee of the Company, and
the Company agrees to this assignment; and

 

WHEREAS, the Employment Period terminates on June 9, 2011, and the parties now
find it desirable to extend the term of the Employment Agreement;

 

NOW, THEREFORE, in consideration of the premises set forth above, the parties
hereto hereby agree to the following assignment and amendment of the Employment
Agreement:

 

1.               Assignment.  Notwithstanding any provision in the Employment
Agreement to the contrary, for value received, the receipt and sufficiency of
which are hereby acknowledged, upon the execution of this Assignment and
Amendment by the parties hereto, AEM does hereby assign, transfer and convey all
of its right, title and interest, and all of its obligations, in the Employment
Agreement to the Company, and the Company does hereby assume all right, title,
interest and obligations of AEM in the Employment Agreement and agrees to be
bound thereby.  Executive acknowledges and consents to the foregoing assignment
and assumption and agrees to be bound thereby.   Each of the parties hereto
agrees to cooperate at all times from and after the date hereof with respect to
all of the matters described herein, and to execute such further assignments,
releases, assumptions, amendments of the Employment Agreement, notifications and
other documents as may be reasonably requested for the purpose of giving effect
to, or evidencing or giving notice of, the transactions contemplated by this
Assignment and Amendment.

 

1

--------------------------------------------------------------------------------


 

2.               Amendment.

 

a.               The Employment Agreement is hereby amended to reflect the
foregoing assignment and assumption, and all references in the Employment
Agreement to AEM are hereby amended to refer to the Company.

 

b.              Section 2 of the Employment Agreement is revised and replaced
with the following:

 

2.             Term.      The Executive’s employment pursuant to this Agreement
shall commence on the date hereof and terminate on December 31, 2012 (the
“Initial Employment Period”), unless earlier terminated pursuant to the
termination provisions of this Agreement.  Notwithstanding the foregoing
sentence, the Executive’s employment shall automatically renew for successive
two-year periods (each, a “Renewal Period;” the Initial Employment Period and
any Renewal Periods are collectively referred to herein as the “Employment
Period”) at the end of the Initial Employment Period, and at the end of each
Renewal Period, unless notice of non-renewal is given by the Company on or
before July 1st of the year in which the Initial Employment Period, or any
Renewal Period, as applicable, would end, or unless this Agreement is terminated
pursuant to the termination provisions of this Agreement.  In the event the
Company provides the Executive with a timely notice of non-renewal, the
Executive shall continue his employment according to the terms of this
Agreement, until the end of the Initial Employment Period, or the Renewal
Period, as applicable, unless the parties hereto agree on a different date. 
Non-renewal of this Agreement by the Company shall be considered a termination
in accordance with Section 6(f) of the Agreement, and termination shall take
effect on the applicable date the employment ends, in accordance with the
immediately preceding sentence.  The parties acknowledge and agree that certain
provisions of this Agreement shall continue in effect following the termination
of the Employment Period, as set forth herein.  The non-renewal of Executive’s
employment with the Company shall be at the will of the Company and there shall
be no obligation on the part of the Company or the Executive to continue such
employment.

 

c.               Section 11 of the Employment Agreement is revised and replaced
with the following:

 

11.           Survival of Covenants.  The covenants set forth in Sections 6, 7,
8, 9, 10, 11, and 13 of this Agreement shall survive the termination of this
Agreement.

 

3.               All other provisions of the Employment Agreement shall remain
in full force and effect.

 

2

--------------------------------------------------------------------------------


 

4.               This Assignment and Amendment shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.

 

5.               The parties hereto acknowledge that the Agreement does not
contain a Section 12.

 

6.               This Assignment and Amendment may be executed in any number of
counterparts, by original signature or facsimile, each of which so executed
shall be deemed to be an original, and such counterparts will together
constitute but one document.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and First
Amendment of Employment Agreement as of the date first written above.

 

 

APPLIED ENERGY MANAGEMENT, INC.

 

 

By:

/s/ David Asplund

 

Name:

 David Asplund

 

Title:

Director

 

 

 

 

 

LIME ENERGY CO.

 

 

 

 

 

By:

/s/ David Asplund

 

Name:

David Asplund

 

Title:

Chief Executive Officer

 

 

 

 

JOHN O’ROURKE, individually, as the “Executive”

 

 

 

 

/s/ John O’Rourke

 

John O’Rourke

 

 

3

--------------------------------------------------------------------------------